Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 10, 2015

The Court of Appeals hereby passes the following order:

A15A0801. GREG RUTLAND AS ADMINISTRATOR OF THE ESTATE OF
    BRUCE RUTLAND v. TONITA MORE.

      Bruce Rutland sued Tonita Moore for constructive trust, unjust enrichment,
equitable title, and other relief.1 Moore sought summary judgment on several
grounds, including that Rutland’s unclean hands precluded him from obtaining any
equitable relief. The trial court granted the motion without explanation, and Rutland
appeals to this Court.
      The Georgia Constitution grants the Supreme Court general appellate
jurisdiction over “all equity cases.” Ga. Const. of 1983, Art. IV, Sec. VI, Par. III (2).
“‘[E]quity cases’ are those in which a substantive issue on appeal involves the legality
or propriety of equitable relief sought in the superior court – whether that relief was
granted or denied.” Durham v. Durham, 291 Ga. 231, 232 (2) (728 SE2d 627) (2012)
(citation and punctuation omitted). Here, the issues on appeal appear to center on the
legality and propriety of the equitable relief that Rutland seeks. Moreover, it is well-
settled that the ultimate responsibility for determining appellate jurisdiction is vested
in the Supreme Court. See Saxton v. Coastal Dialysis & Medical Clinic, Inc., 267 Ga.
177, 178 (476 SE2d 587) (1996). For these reasons, this appeal is hereby
TRANSFERRED to the Supreme Court for disposition.




      1
        Bruce Rutland died after the filing of the lawsuit, which is now being
prosecuted by Greg Rutland, the administrator of Bruce Rutland’s estate. For
simplicity, we will refer to the plaintiff as “Rutland.”
Court of Appeals of the State of Georgia
                                     06/10/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.